                             Law Offices of Ezra Spilke


                                                                 1825 Foster Avenue, Suite I K
                                                                   Brooklyn, New York I 1230
                                                                             t: (718) 783-3682
                                                                       e: ezra@spilkelaw.com
                                                                          www.spilkelaw.com



                         MEMO ENOORSEO November 18, 2019
BYECF
Hon. Sidney H. Stein                                           USDCSDNY
United States District Court
Southern District of New York
                                                           ·. DOCU?\;fENT
500 Pearl Street                                           , i ELECTRONICALLY FILBD·
New York, New York 10007                                     lDOC #:      --+-....,__·
Re:   United States v. Oliver et al. , No. 19-CR-568-SHS
                                                            J  BATE FILED:   J/ /:i., II 4
      Client: Hugho Witter                   ~    -

Dear Judge Stein,

       I write to respectfully request a modification of Mr. Witter's bail conditions.
Mr. Witter is at liberty pending trial with travel restricted to the Eastern and
Southern Districts of New York and to the District of New Jersey, where Mr. Witter
resides.

       Mr. Witter respectfully requests modification of his bond to allow him to
travel to Pennsylvania on November 26, 2019, to pick his son up from college. I have
conferred with Pretrial Services Officer Joshua Rothman and AUSA Sarah
Mortazavi, neither of whom object to this application. Mr. Witter and I thank the
Court for its considerate attention to this matter.

                                Respectfully submitted,

                                     Isl Ezra Spilke
                                     Ezra Spilke

Cc:   Ms. Sarah Mortazavi
      Mr. Joshua Rothman, by email
                                                                                    I)/
